Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
This is in response to the application filed August 24, 2022 in which claims 1, 4, 7, 10, 13-16 were presented for examination, of which claim 1 was amended, claims 2-3, 5-6, 8-9, 11-12 were cancelled, and claims 13-16 were added as new. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US Patent 2,194,492) in view of Cullen (US Patent 11,071,881)
Examiner notes US Patent 11,071,881 is claiming a filing date of June 16, 2020, due to Provisional Application 63/039,960, as set forth by 37 CFR 1.78 and 35 U.S.C. 119(e).

Regarding claim 1, Bowers discloses a ventilating visor (invention as shown in Fig. 1) adapted to be worn on a head of a wearer when wearing a face mask with eyeglasses, wherein the face mask covers a lower portion of a face of the wearer, including a nose and a mouth of the wearer, the ventilating visor comprising: 
a flexible visor band (combination of 10 and 13, Fig. 1), having a generally semi-circular curvature (examiner notes shown as “generally semi-circular curvature” as shown in Fig. 1 and 4) and having two band ends (see annotated Fig. 4 below), wherein the visor band is configured to extend across and engage the wearer's forehead (Page 2, Col. 1, lines: 62-65); 
an adjustable visor strap (11) connecting the band ends (see annotated Fig. 4 below, Page 2, Col. 2, lines: 1-5) and configured to secure the ventilating visor on the wearer's head (Page 3, Col. 1, line: 46-Col. 2, line: 5): 
a rigid visor extension (30, Page 2, Col. 2, lines: 63-68, examiner notes element 30 is integral to element 25), having a generally crescent shape (examiner notes shown as a “generally crescent shape” in Fig. 1-3) with an outer edge (see annotated Fig. 3 below) and with an inner curvature (examiner notes “inner curvature” is shown in Fig. 3) which adjoins and conjugately matches the curvature of the visor band (10, examiner notes as shown in Fig. 1 and 3), wherein the visor extension (30) is pivotally attached to the visor band (combination of 10 and 13, Fig. 1) through pivot connections on the two band ends (combination of 23, 24, and 26, Page 2, Col. 2, lines: 45-50)-and wherein-the visor extension is configured to project outward from the visor band above the wearer's face (Page 3, Col. 1, lines: 35-45, as shown in Fig. 1): 
a face shield (combination of 32 and 33) which is attached to and extends downward from the outer edge of the visor extension (see annotated Fig. 3 below, examiner notes shown “extending downward” in Fig. 3)-such that the face shield (combination of 32 and 33) and the visor extension (30) are configured to pivot together about the pivot connections on the two band ends (Page 2, Col. 2, line: 69-Page 3, line: 3, Page 3, Col. 1, lines: 37-46).

    PNG
    media_image1.png
    291
    229
    media_image1.png
    Greyscale

Fig. 3-Examiner Annotated

    PNG
    media_image2.png
    158
    345
    media_image2.png
    Greyscale

Fig. 4- Examiner Annotated
Bowers does not disclose one or more fans.
However, Cullen teaches yet another ventilating visor, wherein Cullen teaches  one or more fans (416, Fig. 4) supported by the visor extension (402, see Fig. 4), wherein the fans direct ambient air downward toward the mask, so as to divert respiration from the face mask downward away from the wearer's eyeglasses and/or face shield and thereby prevent fogging thereof (“fans direct…thereof” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 5, lines: 45-50 and lines: 57-63); and
one or more batteries electrically connected to the fans and supported on the ventilating 15visor (Col. 6, lines: 45-47 and Col. 7, lines: 13-18).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visor extension disclosed by Bowers, by incorporating fans and batteries as taught by Cullen, in order to prevent fogging of the face shield allow the strap to fit around a variety of wearers. 

Regarding claim 7, Bowers in view of Cullen disclose air filters are attached to some or all 10of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Cullen, further in view of Nolan et al. “Nolan” (US PG Pub 20100095439), hereinafter Nolan.
Regarding claim 4, Bowers in view of Cullen disclose the invention substantially as claimed above.
	They do not disclose tubing.
	However, Nolan teaches yet another ventilated visor, wherein Nolan teaches a fan (227a, Fig. 2A) direct ambient air downward into the mask through tubing (214, Par. 0036, lines: 1-17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan disclosed by Bowers in view of Cullen, by incorporating tubing as taught by Nolan, in order to provide a stronger air flow stream to prevent severe fogging. 

Regarding claim 1510, Bowers in view of Cullen, further in view of Nolan disclose air filters are attached to some or all of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US PG Pub. 2021/0361000) in view of Cullen.
Examiner notes US PG Pub. 2021/0361000 is claiming a filing date of May 22, 2020, due to Foreign Application AU2020901654, as set forth by 37 CFR 1.78 and 35 U.S.C. 119(e).

Regarding claim 13, Choi discloses a ventilating visor (1000, Fig. 1) adapted to be worn on a head of a wearer when wearing a face mask with eyeglasses, wherein the face mask covers a lower portion of a face of the wearer, including a nose and a mouth of the wearer, the ventilating visor comprising: 
a flexible visor band (combination of 14 and 15), having a generally semi-circular curvature (examiner notes as shown in Fig. 1) and having two band ends (see annotated Fig. 1 below), wherein the visor band is configured to extend across and engage the wearer's forehead (Par. 0049);
an adjustable visor strap (30) connecting the band ends (see annotated Fig. 1 below) and configured to secure the ventilating visor on the wearer's head (Par. 0050); 
a rigid visor extension (16), having a generally crescent shape (examiner notes as shown in Fig. 1 and 2) with an outer edge (see annotated Fig. 2 below) and with an inner curvature (see annotated Fig. 2 below) which adjoins and conjugately matches the curvature of the visor band (examiner notes as shown in Fig. 2), wherein the visor extension (16) is directly attached to the visor band (combination of 14 and 15, Fig. 1 and 2); 
a face shield (40) which is pivotally attached to the visor band through pivot connections on the two band ends (Par. 0047, page 1, lines: 1-3 continued on page 2, lines: 1-11, examiner notes pivot connections are elements 22 and 12, as explained in Par. 0048), such that the face shield is configured to pivot about the pivot connections independently of the visor extension (Par. 0047 and 0053, examiner notes as shown in Fig. 2).

    PNG
    media_image3.png
    414
    453
    media_image3.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image4.png
    345
    502
    media_image4.png
    Greyscale

Fig. 2-Examiner Annotated

Choi does not disclose one or more fans.
However, Cullen teaches yet another ventilating visor, wherein Cullen teaches  one or more fans (416, Fig. 4) supported by the visor extension (402, see Fig. 4), wherein the fans direct ambient air downward toward the mask, so as to divert respiration from the face mask downward away from the wearer's eyeglasses and/or face shield and thereby prevent fogging thereof (“fans direct…thereof” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 5, lines: 45-50 and lines: 57-63); and
one or more batteries electrically connected to the fans and supported on the ventilating 15visor (Col. 6, lines: 45-47 and Col. 7, lines: 13-18).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visor extension disclosed by Choi, by incorporating fans and batteries as taught by Cullen, in order to prevent fogging of the face shield allow the strap to fit around a variety of wearers.

Regarding claim 15, Choi in view of Cullen disclose air filters are attached to some or all 10of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).
  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Cullen, further in view of Nolan et al. “Nolan”, hereinafter Nolan.
Regarding claim 14, Choi in view of Cullen disclose the invention substantially as claimed above.
	They do not disclose tubing.
	However, Nolan teaches yet another ventilated visor, wherein Nolan teaches a fan (227a, Fig. 2A) direct ambient air downward into the mask through tubing (214, Par. 0036, lines: 1-17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan disclosed by Choi in view of Cullen, by incorporating tubing as taught by Nolan, in order to provide a stronger air flow stream to prevent severe fogging. 

Regarding claim 1516, Choi in view of Cullen, further in view of Nolan disclose air filters are attached to some or all of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732    



/KHALED ANNIS/           Primary Examiner, Art Unit 3732